—Judgment, Supreme Court, New York County (James Yates, J.), rendered October 30, 1996, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of I2V2 to 25 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility concerning defendant’s justification defense and the circumstances under which he inflicted the victim’s injuries were properly presented to the jury, which saw and heard the witnesses, and we see no reason to disturb its findings. The nature of the injuries and the surrounding circumstances provided ample evidence that defendant intended to cause serious injury.
We perceive no abuse of sentencing discretion. Defendant’s *206claim that the sentence was based on impermissible criteria is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s remarks at sentencing did not establish that it was giving any improper consideration to the fact that defendant had been charged with murder but convicted of manslaughter (see, People v Harrison, 188 AD2d 374, affd 82 NY2d 693). Concur— Sullivan, J. P., Nardelli, Wallach, Andidas and Saxe, JJ.